Case 1:19-cv-21900-CMA Document 84 Entered on FLSD Docket 10/15/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-21900-CIV-ALTONAGA/Goodman

   LESLIE GLOVER,

           Plaintiff,

   v.

   LM GENERAL INSURANCE COMPANY,

         Defendant.
   _____________________________________ /

                                                ORDER

          THIS CAUSE came before the Court on Plaintiff, Leslie Glover’s Amended Motion for

  Class Certification [ECF 65], filed on October 16, 2019. The Court stayed the case pending

  resolution of an appeal — that would potentially address relevant legal issues — in a separate

  action. (See Dec. 4, 2019 Order [ECF No. 76] 4). Subsequently, at the parties’ request, the Court

  reopened the case and scheduled an October 16, 2020 hearing on the Motion. (See Sept. 25, 2020

  Order [ECF No. 82] 1). On October 14, 2020, on the eve of the hearing, Defendant, LM General

  Insurance Company, filed a Motion to Dismiss for Lack of Subject Matter Jurisdiction [ECF No.

  83].

          As the Court’s subject matter jurisdiction has been put at issue, resolving the merits of

  Plaintiff’s Class Certification Motion is premature. Thus, to better manage the orderly progress

  of the case, it is

          ORDERED AND ADJUDGED that Plaintiff’s Amended Motion for Class Certification

  [ECF 65] is DENIED without prejudice. The October 16, 2020 class certification motion

  hearing is CANCELLED. Should the Court deny Defendant’s Motion to Dismiss [ECF No. 83],

  the Court will reinstate Plaintiff’s Motion for Class Certification and set it for hearing.
Case 1:19-cv-21900-CMA Document 84 Entered on FLSD Docket 10/15/2020 Page 2 of 2

                                         CASE NO. 19-21900-CIV-ALTONAGA/Goodman


        DONE AND ORDERED in Miami, Florida, this 15th day of October, 2020.




                                                 CECILIA M. ALTONAGA
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           2
